Name: Council Regulation (EC) No 2633/97 of 18 December 1997 modifying Regulation (EC) No 702/97 opening and providing for the administration of autonomous Community Tariff quotas for certain fishery products
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  EU finance
 Date Published: nan

 L 356/ 12 EN Official Journal of the European Communities 31 . 12. 97 COUNCIL REGULATION (EC) No 2633/97 of 18 December 1997 modifying Regulation (EC) No 702/97 opening and providing for the administration of autonomous Community Tariff quotas for certain fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EC) No 702/97 ('), the Council opened autonomous tariff quotas for cod (order number 09.2753) and for surimi (order number 09.2779); Whereas their quotas amounts are insufficient to meet the needs of the Community industry; whereas, consequently, these quotas amounts should be increased, HAS ADOPTED THIS REGULATION: Article 1 For the quota period from 1 April to 31 December 1997, the Annex to Regulation (EC) No 702/97 is hereby amended as follows :  order number 09.2753 : the amount of the tariff quota shall be altered to 52 500 tonnes,  order number 09.2779 : the amount of the tariff quota shall be altered to 8 000 tonnes . Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997. For the Council The President F. BODEN (') OJ L 104, 22. 4. 1997, p . 8 .